Citation Nr: 1537072	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a spinal disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1970, February 1973 to February 1975, and April 1977 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The Board notes that the Veteran initially filed a claim for service connection for a "back condition" in 1988.  However, when he failed to report to a VA examination, the RO issued a deferred rating decision in September 1988 indicating that there was insufficient evidence to decide the claim.  The accompanying notification letter noted that there was no choice but to deny the claim and notification of the Veteran's appellate rights were also provided.  The Veteran did not appeal this decision.

The Veteran filed a claim for service connection for degenerative disc disease and arthritis in 2010.  The RO determined that the new claim was been treated as a pending, unadjudicated claim stemming from the Veteran's 1988 claim, rather than an application to reopen the previously denied.  However, in light of the above, the RO's statement that the claim was unadjudicated is inaccurate.  But in view of the fact that, at the time of the prior final denial, there was no evidence of pathology related to the claimed back condition, and that the record now reflects diagnosis of a back disorder (as discussed below), providing a basis to reopen the claim regardless, the Board finds that the RO's characterization of the claim is harmless error.

In April 2015, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
FINDINGS OF FACT

1. A spinal disorder did not manifest in service and is not attributable to service; arthritis of the cervical or thoracic spine did not manifest to a compensable degree within one year of discharge from service.

2.  A spinal disorder is not caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

A spinal disorder was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2010 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records. 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records. The Veteran was also provided with a VA examination in 2010 as to the nature and etiology of the claimed spinal disorder. 

The Board acknowledges that the VA examiner diagnosed both cervical and thoracic degenerative disc disease but then stated only that the Veteran's multilevel cervical degenerative disc disease is less likely as not caused by or a result of his service.  However, the examiner then went on to note that there was insufficient evidence to correlate "these conditions" to the Veteran's service with further rationale.   Given the foregoing, the Board has determined that the examiner opinion addresses both diagnoses and is fully responsive to the question of whether the Veteran has a spinal disorder related to service.

The Veteran was also afforded a Board hearing in April 2015.  During the hearing, the undersigned Veterans Law Judge clarified the issue on appeal, explained the concept of service connection, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes arthritis. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

The Board also notes that the Veteran has been awarded the Combat Action Ribbon and Purple Heart indicative of combat participation.  Hence, to the extent the Veteran claims that his injuries to the neck and back were incurred while engaging in combat, the provisions of 38 U.S.C.A. § 1154(b) apply.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the spine.  On discharge examination in May 1970, for the Veteran's first period of active duty service, the spine was noted to be normal.  On February 1973 reenlistment examination, the spine was found to be normal.  The Veteran denied arthritis, bone or joint deformity, and recurrent back pain on report of medical history at that time.  The Veteran again denied arthritis, bone or joint deformity, and recurrent back pain on report of medical history in January 1975.  A February 1975 discharge examination also notes that the spine was normal.  On June 1976 entrance examination, the spine was again noted to be normal and the Veteran denied relevant symptoms on report of medical history at that time. The spine was again noted to be normal on April 1977 examination, and he denied arthritis, bone or joint deformity, or recurrent back pain on report of medical history.  On December 1978 discharge examination for the Veteran's final period of active duty service, the spine was found to be normal.  

Following the Veteran's discharge from service, the Veteran filed a claim for service connection for a back condition in 1988; however, he failed to report for a VA examination at that time.  That claim was disallowed.

A May 2008 VA internal medicine physician note reflects the Veteran's complaint of occasional back pain.  Objectively, there was no vertebral or costovertebral angle tenderness. A February 2009 VA treatment report reflects the Veteran's complaint of neck and back pain due to carrying combat gear.  

An August 2009 x-ray of the thoracic spine revealed mild wedging of the T11 and T12 vertebra-body centra, associated with mild osteophytosis at T11-12 and T12-L1.  There was mild wedging at L2 and L3.  

On treatment in February 2010, arthritis of multiple joints, including the back and neck, was indicated.  

An April 2010 cervical spine x-ray revealed multilevel changes of degenerative disc disease.  

On VA examination in June 2010, the Veteran reported that he served three periods of active duty and was deployed to Vietnam from January 1969 to February 1970.  After leaving service, he worked applying and fixing concrete floors from 1978 to 1997.  He worked in construction from 1997 to 2002.  He reported that in 2002, he could no longer do heavy lifting and changed to glass recycling, which required much less lifting that the other jobs he had.  The Veteran reported neck and thoracic pain since his days in service, but it was in 2002 when it began to significantly impact his ability to do heavy lifting.  He worked on a full-time basis until 2008, and then on a part-time basis since that time due to worsening pain.  

Regarding his time in service, he reported that he had to carry up to 400 pounds of equipment and gear during his deployment in Vietnam.  He had to carry his machine gun, ammunition, and gear.  At that time, he weighed only 130 pounds.  He indicated an insidious onset of neck and thoracic back pain, and that he was aware of neck pain in 1977.  He noted that he voluntarily resigned from the Navy after he told his commander that he was afraid of hurting his back and becoming paralyzed.  

The Veteran reported that he had similar symptoms to those experienced in 1977, including neck pain and bilateral arm numbness.  When asked why he never saw a military physician or sought private treatment he responded that he did not know and that he was dealing with other issues including alcohol use and posttraumatic stress which precluded him from thinking about his neck and back.  He indicated that drinking alcohol in the Navy helped to alleviate his back pain.  

An x-ray of the thoracic spine revealed very extensive osteophytosis, especially in the lower thoracic spine, consistent with mild multilevel spondylosis.  

After review of the claims file, including recent treatment records and x-rays, and  physical examination, the examiner diagnosed multilevel cervical degenerative disc disease and thoracic multilevel degenerative disc disease and spondylosis.  

The examiner noted that the Veteran's multilevel cervical degenerative disc disease is less likely as not caused by or a result of his service, and his thoracic degenerative disc disease was not caused by or a result of his service-connected disabilities, to include a gunshot wound of the right thigh and related hip and knee disabilities.  

In so finding, the examiner noted that there was insufficient evidence to correlate these conditions to the Veteran's service.  The Veteran's original claim for a back condition was filed 10 years after he left service.  The examiner noted that the Veteran's report of neck pain with left arm numbness in 1977, if true, was likely due to a herniated disc in 1977, which would have caused significant pain or interfere with any kind of lifting.  Yet, the Veteran went on to work in the construction industry from 1978 to 2002.  

A July 2010 VA physical therapy note indicates the Veteran's complaint of intermittent mid-back pain at the mid-thoracic area.  He reported back pain since service in the military when carrying heavy loads.  The Veteran also related having left upper extremity numbness with cervical extension and left rotational range of motion.  The pain was of insidious onset approximately 3 years ago.  He was assessed with cervical and thoracic spondylosis.  

During the Veteran's April 2015 Board hearing, he testified that he injured his neck while carrying weapons, gear, and equipment during his service in Vietnam.  He reported that he carried almost 200 pounds of weight.  He indicated that he did not seek treatment in service and first sought treatment at VA in approximately 2007.  He had never sought private treatment.  He reported that he had no other trauma or accidents involving the spine after service, and he did mostly odd jobs and labor after service.

The Veteran has reported that he experienced back/spinal symptoms while carrying equipment.  To the extent that such happened during combat, the Board accepts such lay evidence.  38 U.S.C.A. § 1154(b).  However, such evidence does not establish that he had arthritis during service or a medical chronic disorder during service.  

The record does not document any back or neck complaints until 2008, shortly prior to when he filed his claim, and cervical and thoracic spine degenerative changes were not identified until 2009. The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). Here, neck or back pathology, to include arthritis, was not noted during service.  In addition, characteristic manifestations sufficient to identify the disease entity were not noted during service or within one year of separation. 38 C.F.R. § 3.303.  Rather, whenever examined the spine was normal and he denied pertinent pathology.  

Moreover, there is no competent evidence of record otherwise linking a spinal disorder to his active service.  Instead, the only opinion on the matter weighs against the Veteran's claim.  In this regard, the VA examiner in June 2010 opined that, after review of the Veteran's claims file, including service treatment records and examination, it was less likely as not that the Veteran's spinal disorder is related to service. The Board finds that the June 2010 VA opinion is competent and highly probative as the examiner reviewed the Veteran's service records and took a history from him and provided rational for the opinion.  There is no contrary medical opinion on file.

The Board has also considered Veteran's report that he has experienced back and neck symptoms since service.  The Board acknowledges Veteran is competent to report symptoms present and past.  See Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  We specifically note that we accept that the appellant had in-service neck and upper back trauma during combat. 38 U.S.C.A. § 1154(b). However, the issues of nexus and continuity are not controlled by 38 U.S.C.A. § 1154(b).  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In this case, the Board finds that the Veteran's assertions of back and neck-related symptoms in and since service are not credible.  We find the contemporaneous records showing a normal spine and his denial of pertinent pathology to be a far more credible history.

Back or neck complaints or a spinal disability were not "noted" in the Veteran's service treatment records.  Nothing suggested that there were sufficient manifestations sufficient to identify a chronic disease entity.  Furthermore, the separation examinations for each period of service disclosed that the spine was normal at separation, and the Veteran denied relevant symptoms on various reports of medical examination throughout his periods of active duty service.

Finally, with respect to the diagnosed arthritis, there is no indication that the disability first manifest in service or within one year of any service.  Arthritis was not "noted" during service and the normal service records establish that he did not have characteristic manifestations of the disease process during service or within one year. Rather, the record reflects that degenerative arthritis was manifest in 2009. Thus, we conclude that arthritis was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Finally, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his spinal disorder is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his current disability and service, to include the specific, reasoned opinion of the physician who performed the June 2010 VA examination.

As regards the claim for service connection for service connection a spinal disorder on a secondary basis, none of the probative evidence supports a finding of a relationship between the Veteran's claimed spinal disorder and his service connected disabilities. The Board notes that while the Veteran has not advanced any specific contentions regarding a secondary relationship, the RO obtained an opinion on secondary service connection.  The only pertinent medical opinion of record is that of the 2010 VA examiner, who had a thorough review of all pertinent evidence and stated there is no evidence of a connection between the service-connected knee or hip disabilities, or other service-connected disability and the claimed thoracic spinal disorder. The only credible, probative opinion of record weighs against the claim on a secondary basis, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim. While the examiner did not specifically address the Veteran's diagnosed cervical spine degenerative disc disease in rendering this opinion, the Board notes that there is no evidence linking this disability to a service-connected disability, and the Veteran has not claimed any such relationships or provided any evidence suggesting a relationship. As such, there is no basis to support a finding of a secondary relationship.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a spinal disorder, to include on a secondary basis. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a spinal disorder, to include as secondary to service-connected disability, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


